— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered May 16, 1989, *906convicting him of bail jumping in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The indictment in the instant case, as amplified by the bill of particulars, is not jurisdictionally defective (see, People v Iannone, 45 NY2d 589). Indeed, the defendant’s arguments on the instant appeal are directed toward the "interpretation or application of the statute” defining the crime of which he was convicted (People v Levin, 57 NY2d 1008, 1009) and the sufficiency of the Grand Jury evidence. However, it is well settled that these issues are waived by a plea of guilty (see, People v Shandler, 168 AD2d 648, affd 78 NY2d 986; People v Thomas, 74 AD2d 317, 321, affd 53 NY2d 338; People v Levin, supra; People v Ferrara, 99 AD2d 257, 259).
Accordingly, the judgment of conviction is affirmed (see, People v Shandler, supra). Mangano, P. J., Sullivan, Harwood and O’Brien, JJ., concur.